Title: To George Washington from Gouverneur Morris, 5 February 1794
From: Morris, Gouverneur
To: Washington, George


          Duplicate
          My dear Sir,Paris 5 Feby 1794.
          In a New’s Paper of this Day I find the Translation of your
            Message of the fifth of December to Congress, and observe that after stating the
            Violation of the Treaty by a Decree of the national Convention you tell them I have been
            instructed to make Representations on the Subject. Now this my
            dear Sir is the first I hear and all I know of such Instructions. Indeed I have received
            no Letters New’s paper or other Intelligence from America since those which Captain
            Culver brought. I suppose this arises from the Difficulty of
            Communication but whatever be the Cause I feel the Effect. It would be of some Use if a
            Clerk in the Office of foreign Affairs had by Triplicates mention’d from Time to Time
            which of my Letters were receiv’d. Thus on the present Occasion, I should know whether
            my Correspondence with the Minister on the Subject of this obnoxious
            Decree was before you. As it is, not being able to determine the
            nature of the Representations which you have desired me to make, I am oblig’d to be
            silent. And unless more than one Copy has been sent I may never receive your Orders, and
            at any Rate it will be at no early Day. I am sure it is superfluous to tell you how
            painful it is for a Person in my Situation to be totally ignorant of what passes in his
            own Country, and whether the Conduct which under Circumstances continually changing he
            finds it necessary to pursue does or does not consist with the Views of Government.
            Blaming a wrong Step would prevent a Repetition of it, but really at present I walk in
            the Dark or at best by the feeble Light of my own Conjectures. I know not whether my
            Brethren have the same Dearth of Intelligence. Mr Short complaind of it much when I last
            saw him and has since mentiond the same thing from Madrid so that I conclude the Evil to
            arise from the Negligence of those to whom Letters are entrusted. Might it not be adviseable to send every Month a small Packet to Europe. They might
            come alternately to Havre and Lisbon and that which arrives at Lisbon come on thence to
            Havre that which arrives at Havre go from thence to Lisbon. In this way a regular
            correspondence would be kept up and seizing for unimportant Communications, the private
            Conveyances which offer full Intelligence would be given and receiv’d. Six packets would
            be amply sufficient for the Service and if, as I believe, small Schooners could be
            safely employd the prime Cost would not be above three thousand Pound Sterling and the
            annual Expense I should suppose not more than Half that Sum.
          I beg your Pardon my dear Sir for troubling you with this groaning Scheeming Epistle. I
            will not say one word of news as in supposeable Circumstances it might prevent this
            Letter from reaching you. I adhere to the Opinions exprest in my last. adieu I am very truly yours
          
            Gouvr. Morris
          
          
            P.S. I am sorry to see that your Love of Retirement struggles so strongly against a
              Continuance of public Life. I am afraid the Devil (for it is
              from him you know that comes all Evil) will put it in your Head one Day to quit
              Outright which God in his Mercy forbid for I tell you, and you know me well enough to
              believe me, it will be a very sad Day for America. As to yourself I know that you will
              be more happy at Home and I judge from my own feelings how strong
              must be your Desire to get there. Apropos whenever you think the United States can
              gain any thing no matter how little by giving me a Successor let it be done.
          
        